United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1565
Issued: November 21, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 19, 2013 appellant, through her attorney, filed a timely appeal from a May 20,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that her right knee
condition was causally related to an October 26, 2012 employment incident.
On appeal, counsel contends that OWCP’s decision was contrary to fact and law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 29, 2012 appellant, then a 62-year-old sales associate, filed a traumatic injury
claim (Form CA-1) alleging that she injured her left knee and right leg on October 26, 2012 in
the performance of duty as a result of falling to the ground while getting out of a chair.
In an October 26, 2012 report, Dr. Ira B. Husky, a Board-certified emergency medicine
physician, diagnosed syncope and collapse, hypopotassemia, urinary tract infection and right
knee sprain. He noted that appellant did not remember the syncopal episode.
On October 26, 2012 Dr. Jonathan C. Royalty, a Board-certified internist, diagnosed right
knee pain, hypokalemia, chronic paroxysmal supraventricular tachycardia, syncope and chronic
unspecified essential hypertension.
Appellant also submitted physical therapy notes dated October 29, 2012.
In a November 14, 2012 letter, OWCP notified appellant of the deficiencies of her claim.
It afforded her 30 days for the submission of additional evidence.
Appellant submitted a November 29, 2012 narrative statement and a limited-duty job
offer from the employing establishment. She also submitted a November 15, 2012 report from
Dr. Frank R. Noyes, a Board-certified orthopedic surgeon, who diagnosed a right knee anterior
cruciate ligament tear, as well as medial and lateral meniscal tears. Dr. Noyes listed a history
that appellant fell on October 26, 2012 and experienced severe pain in her right knee. He
reported that appellant had a prior knee arthroscopy on her right knee in March 2010 for a torn
meniscus. Appellant also had a torn ligament in 1990, although she did not know which one.
By decision dated December 18, 2012, OWCP denied appellant’s claim. It found that
medical evidence was insufficient to establish a causal relationship between her knee or leg
conditions and the October 26, 2012 employment incident.
On December 20, 2012 appellant, through her attorney, requested an oral hearing before
an OWCP hearing representative by telephone. She submitted a narrative statement and a
limited-duty job offer from the employing establishment dated December 13, 2012.2 In a
December 27, 2012 report, Dr. Noyes opined that appellant sustained an injury to her right knee
with a disruption of the anterior cruciate ligament. He noted that “the history of a degenerative
tear of the medial meniscus of the right knee [was] mostly likely related to a prior condition.”
A telephonic hearing was held with an OWCP hearing representative on March 13, 2013.
Appellant provided testimony and the hearing representative held the case record open for 30
days for the submission of additional evidence.

2

On December 17, 2012 appellant, through her attorney, filed a claim for leave without pay for the period
December 13 to 14, 2012.

2

Appellant submitted an October 28, 2012 magnetic resonance imaging (MRI) scan of the
right knee. The MRI scan revealed a medial and lateral meniscus tear, postoperative changes of
the lateral meniscus, an anterior cruciate ligament (ACL) tear and a large Baker’s cyst.
By decision dated May 20, 2013, OWCP’s hearing representative affirmed the
December 18, 2012 decision. She found that the medical evidence did not adequately explain
causal relationship.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury4 was sustained in the performance of duty, as alleged,
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury. An employee may establish that the employment incident
occurred as alleged but fail to show that his or her condition relates to the employment incident.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.7

3

5 U.S.C. §§ 8101-8193.

4

OWCP regulations define a traumatic injury as a condition of the body caused by a specific event or incident, or
series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
5

See T.H., 59 ECAB 388 (2008). See also Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB
1143 (1989).
6

Id. See Shirley A. Temple, 48 ECAB 404 (1997); John J. Carlone, 41 ECAB 354 (1989).

7

Id. See Gary J. Watling, 52 ECAB 278 (2001).

3

ANALYSIS
OWCP accepted that the employment incident of October 26, 2012 occurred at the time,
place and in the manner alleged. The issue is whether appellant’s right knee condition resulted
from the October 26, 2012 employment incident. The Board finds that appellant did not meet
her burden of proof to establish a causal relationship between the knee condition for which
compensation is claimed and the employment incident.
Dr. Noyes diagnosed right knee ACL tear, as well as medial and lateral meniscal tears.
He indicated that appellant fell on October 26, 2012 and experienced severe pain in her right
knee. Dr. Noyes also reported that she had a prior knee arthroscopy on her right knee in
March 2010 for a torn meniscus. Appellant also had a torn ligament in 1990, although she did
not know which one. On December 27, 2012 Dr. Noyes opined that appellant sustained an
injury to her right knee with a disruption of the ACL and that “the history of a degenerative tear
of the medial meniscus of the right knee [was] mostly likely related to a prior condition.” He did
not provide adequate medical rationale explaining how appellant’s right knee condition was
caused or aggravated by falling on the ground while getting out of a chair on October 26, 2012.
Dr. Noyes noted only that appellant’s condition occurred after falling at work. However, such
generalized statements do not establish causal relationship because they merely repeat the
employee’s allegations and are unsupported by adequate medical rationale explaining how this
physical activity actually caused the diagnosed conditions.8 Lacking thorough medical rationale
on the issue of causal relationship, Dr. Noyes’ reports are of limited probative value and
insufficient to establish that appellant sustained an employment-related injury in the performance
of duty on October 26, 2012.
On October 26, 2012 Dr. Husky diagnosed syncope and collapse, hypopotassemia,
urinary tract infection and right knee sprain; he also noted that appellant did not remember the
syncopal episode. On October 26, 2012 Dr. Royalty diagnosed right knee pain, hypokalemia,
chronic paroxysmal supraventricular tachycardia, syncope and chronic unspecified essential
hypertension. Neither physician addressed causal relationship. The Board has held that medical
evidence that does not offer any opinion regarding the cause of an employee’s condition is of
limited probative value on the issue of causal relationship.9 Drs. Husky and Royalty failed to
address the issue of causal relationship between the October 26, 2012 employment incident and
the diagnosed conditions. Therefore, the Board finds that appellant did not meet her burden of
proof with these submissions.
The physical therapy notes dated October 29, 2012 do not constitute medical evidence as
they were not prepared by a physician.10 As such, the Board finds that appellant did not meet her
burden of proof with this submission.

8

See K.W., Docket No. 10-98 (issued September 10, 2010).

9

See C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

10

Physical therapists are not physicians under FECA. See 5 U.S.C. § 8101(2).

4

The October 28, 2012 MRI scan is diagnostic in nature and therefore does not address
causal relationship. As such, the Board finds that it is insufficient to establish appellant’s claim.
As appellant has not submitted any rationalized medical evidence to support her
allegation that she sustained an injury causally related to the October 26, 2012 employment
incident, she has failed to meet her burden of proof to establish a claim.
On appeal, counsel contends that OWCP’s decision was contrary to fact and law. For the
reasons stated above, the Board finds the attorney’s arguments are not substantiated.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her right
knee condition was causally related to an October 26, 2012 employment incident, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the May 20, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 21, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

